Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
-- In Claim 1, line 3, the limitation: “provides a image” should read “provides an image”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “a laser unit that emits and receives a laser signal … ”; “a setting unit that sets a detection region …”; and “a control unit that provides detection information … “, in a claim 1;
-- “an output unit that provides the detection information …”, in a claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, (US-PGPUB 2015/0163390)

In regards to claim 1, Lee et al discloses a camera-integrated laser detection 
Device, (the apparatus of Fig. 2), comprising: 
a laser unit, (24 in Fig. 3), that emits and receives a laser signal, (see at least: Par. 0053, the detector 24 may be included in one of the first camera 21 and the second camera 2; and Par. 0068, discloses that the detector may be a laser sensor, [i.e., the detector, me be included within the second camera 22 for implicitly emitting and receiving a laser signal]);
a photographing unit, (21 in Fig. 3), that photographs and provides a image, (see at least: Par. 0057, When a vehicle enters the detecting area 25, a movement detecting event is generated and the first camera 21 captures an image of the entering vehicle);
a setting unit, (23 in Fig. 2), that sets a detection region for detecting a vehicle by using the laser signal and a region of interest for detecting the vehicle by using the image, in the image, (see at least: Par. 0055, the detecting area 25 may be an area to be photographed by using the first camera 21, [i.e., implicitly setting the area 25, as the region of interest, “setting region of interest”, for detecting the vehicle by using the image, using first camera 21, “detecting the vehicle by using the image, in the image”], and the detecting area 26 may be an area to be photographed by using the second camera 22, [i.e., implicitly setting the area 26 as the detection region for detecting the vehicle, by implicitly using the illuminance sensor, (phototransistor), within the second camera 22, “by using the laser signal”]);
unit, (23 in Fig. 2), that provides detection information on a corresponding vehicle, when the vehicle is detected in at least one region of the region of interest and the detection region, (see at least: Par. 0055, the first camera 21 and the second camera 22 are fixed to a pole and continuously capture images of the detecting areas 25 and 26 to detect vehicles that pass a road and obtain images of the vehicles, images of number plates of the vehicles, the number of the vehicles, and speeds of vehicles, [i.e., detecting information when the vehicle is detected in at least one region of the region of interest and the detection region]. Further, Par. 0059, discloses that the first camera 21 may transmit captured images to the controller 23 and receive vehicle speed information based on image analysis received from the controller 23, [i.e., the controller 23 implicitly detects information, “speed” on a corresponding vehicle, when the vehicle is detected in at least one region of the region of interest and the detection region by at least one of the first camera 21 and the second camera 22]).

In regards to claim 2, Lee et al further discloses wherein the setting unit adjusts at least one of a position, a length, and a width of the detection region corresponding to at least one of an angle and a height of the laser unit, (see at least: Par. 0069, in order to recognize a number plate in a low-illuminance environment such as at night, bad weather and dark place, vehicle images may be obtained by using at least two cameras having different views of angle and different resolutions, and thus accurate vehicle information may be obtained, [i.e., implicitly adjusting at least one of a position, a length, and a width of the detection region based on using different views of angle).

In regards to claim 3, Lee et al further discloses wherein the control unit provides the detection information of the vehicle by using at least one information of information detected by processing an image for the region of interest of the image, (see at least: Par. 0069, where the different views of angle correspond to the at least one information detected by processing an image for the region of interest of the image, and where the captured image frame of the entering vehicle 1 corresponds to the information detected through the laser signal in the detection region)

In regards to claim 4, Lee et al further discloses wherein the control unit calculates and provides speed of the vehicle based on information detected in each of the region of interest and the detection region, when the region of interest and the detection region are separated from each other by a predetermined distance, (see at least: Fig. 2, and Par. 0055, determining vehicle information indicating that a vehicle is entering, a vehicle number plate, the number of vehicles, a speed of a vehicle, [i.e., speed], based on predetermined angle and resolution detected in image area 25 and image area 26]). Lee et al further discloses in Par. 0043, that the vehicle entering distance in a photographing area of the camera for recognizing a number plate may be set to about 5 meters (m), [i.e., the region of interest and the detection region are implicitly separated from each other by a predetermined distance of 5m])

In regards to claim 5, the combine teaching Lee et al and Tsikos as whole discloses the limitations of claim 4.


In regards to claim 6, the combine teaching Lee et al and Tsikos as whole discloses the limitations of claim 1
Furthermore, Lee et al discloses an output unit, (24 in Fig. 3) that provides the detection information to a recognition device for recognizing a vehicle number based on an image corresponding to the detection information, (see at least: Figs. 2-3, and Par. 0055, providing the detections area and the vehicle information such as a speed to the to the controller, detecting the plate number, “vehicle number”, based on the captured images corresponding to the detected speed]).

In regards to claim 7, the combine teaching Lee et al and Tsikos as whole discloses the limitations of claim 1
Furthermore, Lee et al discloses wherein the recognition device photographs the image corresponding to the detection information, (see at least: Fig. 3, first camera 22, and second camera 23), and recognizes the vehicle number from the image by using an image processing algorithm stored in advance, (see at least: Figs. 2-3, Par. 0046-0055, performing vehicle plate recognition by the controller, which implicitly includes algorithm)

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “an operation method of a camera-integrated laser detection device including a laser unit and a photographing unit”, (see at least: Par. 0007, “method”)

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 2. As such, claim 9 is in rejected for at least similar rational.

In regards to claim 10, the combine teaching Lee et al and Tsikos as whole discloses the limitations of claim 8
Furthermore, Lee et al discloses wherein in the providing the detection information of a vehicle, the detection information of a vehicle is provided by using at least one information of information detected by processing an image for the region of interest of the image and information detected through the laser signal in the detection region, (see at least: Figs. 2-3, and Par. 0047-0055, detecting the speed of vehicle, and using the detected speed by the controller for detecting the plate information using the information from the first camera and second camera)

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 4. As such, claim 11 is in rejected for at least similar rational.

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 5. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 6. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 7. As such, claim 14 is in rejected for at least similar rational.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            02/26/2022